 PENN CORK & CLOSURES, INC.411to discharge Packard may of course been hastened by thoughts that Packard was apotential agitator of certain imagination and ingenuity in the gear department, butevidence to support such a motivation is extremely tenuous. In fact, it exists almostexclusively,if not entirely so, upon an evaluation of the circumstances that the Com-pany had a comfortable and secured relationship with the shop committee,and didnot want it to be disturbed.However, the facts that must be relied on without merespeculation is that Packard was a dissenting element who objected to the wagepackage.Equally clear are the facts that his objections registered through thecartoons caused concern in their pointed direction and personal attack on PresidentBuehler.To my knowledgethe Actdoes not protect malicious ridicule or flagrantmisconduct,nor activity to destroy plant discipline,nor does it protect the misconductof an employee who renders himself unfair for further service by his own individualdeedsMoreover,the Company did not know that Packard was leading any group asopenly acknowledged in Packard's own testimony,and to put the frosting on the cake,so to speak,the night-shift chairman of the shop committee,Joe Jones,stated thatunder the particular circumstances involved in this discharge he did not feel thatPackard was unfairly treated.Neither do I. I conclude and find that on the recordpresented here a preponderance of the evidence does not support the complaint thatPackard was discharged in violation of Section 8(a)(3) and(1) of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The allegations of the complaint that the Company has engaged in and is engag-ing in unfair labor practices within the meaning of Section 8(a)(1) and(3) of theAct havenot been sustained.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusionsof law,and uponthe entire record in this case,it is recommended that the complaint herein be dis-missed in its entirety.PennCork &Closures,Inc.andAlejandrino Vega SustacheandDistrict Lodge No.15 of the International Association of Ma-chinists,AFL-CIO,Party to the Contract.Case No. 29-CA-171.December 28,1965DECISION AND ORDERUponchargesduly filed on March 9, 1965, by Alejandrina VegaSustache,an individual, the General Counsel for the National LaborRelations Board, by the Regional Director for Region 29, issued acomplaint on June 22, 1965, against Penn Cork & Closures, Inc.,hereincalled the Respondent, alleging that it had engaged in and wasengaging in unfairlabor practices affecting commerce within themeaning of Section 8(a) (1) and (2) of the National Labor RelationsAct, as amended. Copies of the complaint, the charge, and notice ofhearing were duly served upon the Respondent and upon DistrictLodge No. 15 of the International Association of Machinists, AFL-CIO, Party to the Contract, and upon the Charging Party.With respect to the unfair labor practices, the complaint alleged,in substance, that by continuing to deduct union membership duesunder employee checkoff authorizations following union deauthoriza-156 NLRB No. 39. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion,membership resignations, and attempted revocations of check-off, the Respondent has interfered with the Section 7 rights of itsemployees in violation of Section 8(a) (1), and has rendered unlawfulassistance and support to a labor organization and contributed finan-cial support to it in violation of Section 8(a) (2).On June 24, 1965,the Respondent filed an answer admitting the allegations in part anddenying them in part, and alleging as an affirmative defense theirrevocability of the pertinent checkoff authorizations at the time inquestion.On August 18 and 19, 1965, all parties entered into a stipulationwhich provides that the parties waive their rights to a hearing andto the issuance of a Trial Examiner's Decision. In lieu thereof theparties stipulated that the entire record of this proceeding shall con-sist of the stipulation, the charge, the complaint, and the answer.Thestipulation further provides that the case is submitted directly to theBoard for findings of fact, conclusions of law, and an order andrequests that the Board set a time for the filling of briefs.By an order issued on August 25, 1965, the Board approved theaforesaid stipulation, made it a part of the record herein, and trans-ferred the matter to the Board.Upon the basis of the aforesaid stipulation and the entire recordin this case, including the briefs of the Respondent, the Union, andthe General Counsel, the Board 1 makes the following :FINDINGS OF FACT1. -THE BUSINESS OF THE COMPANYThe Respondent is engaged in the manufacture, sale, and distribu-tion of bottle caps, screw caps, and related products, with its principaloffice and place of business at 1155 Manhattan Avenue in the Boroughof Brooklyn, New York, New York. It annually sells and ships goodsvalued at more than $50,000 directly to customers located outside theState of New York.We find that at all times material herein theRespondent has been engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectuate the policiesof the Act to assert jurisdiction in this case.II.TIIE LABOR ORGANIZATION INVOLVED.District Lodge No. 15, of the International Association of Machin-isis,AFL-CIO, Party to the Contract, is a labor organization withinthe meaning of Section 2(5) of the Act.1Member Brownis not Participating PENN CORK & CLOSURES, INC.413III.UNFAIR LABOR PRACTICESWe are here concerned with the checkoff authorizations executedby some of the Respondent's employees in October and November 1964,pursuant to a collective-bargaining agreement between the Respondentand the Union effective until December 31, 1964.These authoriza-tions by theirterms areirrevocable for 1 year, or "up to" the termina-tion date of the current contract, if sooner, except for 15-day periodsafter any irrevocable period, and continue in effect for yearly periodsthereafter unless revoked in writing 15 days after any irrevocableperiod.This is the type of checkoff specified in the contract. It isalso the type premissible by statute.2The contract also contains aunion-security provision requiring membership as a condition ofemployment 90 days after hire and maintenance-of-membership there-after.Pursuant to these 1964 checkoff authorizations, the Respondentbegan deducting dues from the wages of authorizing employees andtransmitting the dues to the Union.Thereafter, the Respondent and the Union, on December 30, 1964,entered into a new collective-bargaining agreement having identicalunion-shop and checkoff provisions, effective from January 1, 1965,to December 31,1967.On January 5, 1965, a deauthorization petition was filed in theRegional Office seeking to withdraw the authority of the Union torequire membership as a condition of employment in the.contractunit .3An election was held on January 29, 1965, at which a majorityof unit employees eligible to vote cast their ballots in favor of deau-thorization.On February 8, the Regional Director issued a certifica-tion of result to that effect and on February 25- a statement was signedby 57 employees, and delivered to the Respondent and the Union,informingthe Union of the resignation of these employees froinmembershipas ofthat date, and informing the Employer and theUnion that "no dues shall be deducted from our wages." Nevertheless,the Employer, Respondent here, continued to deduct dues, as requestedby the Union, and to hold them in a special fund. It notified itsemployees as follows:Union dues are being deducted from your pay check becausewe have a signed Authorization from you which, by its terms,cannot be revoked at this time.Your dues are being kept in a2 See Section 302(c) (4).3 Section 9(e) (1) of the Act provides for such petition,as follows.Upon filing withthe Board,by 30 percent or more of the employees in a bargaining unit covered by anagreement between their employer and a labor organization made pursuant to Section8(a) (3), of a petition alleging they desire that such authority be rescinded,the Boardshall take a secret ballot of the employees in such a unit and certify the results thereofto such labor organization and to the employer. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDspecial fund.When the right to the dues has been judiciallydetermined, the dues will be either refunded to you or paid tothe Union.At the time the checkoff authorizations in question were signed bythe employees and at the time the deauthorization election was held,the contract required that the employees be union members as a con-dition of employment.The deauthorization election, however, hadthe effect, when certified by the Regional Director, of immediatelysuspending the union-shop provision of the contract 4After that itwas no longer necessary for any employee in the unit to remain amember of the Union as a condition of continuing employment.Manyemployees took the opportunity to resign from membership, as theywere entitled to do under Section 7 of the Act, thus exercising theirstatutory right as individuals to refrain from union activity m theabsence of a union-shop provision.The Union contends, however, that the right to discontinue unionmembership is not the right to revoke outstanding checkoff authoriza-tions inasmuch as signing a checkoff authorization is optional withemployees and not dependent upon the existence of union security.5Checkoff is optional, of course, but on the facts before us we cannotagree that the exercise of this option by employees is in all circum-stances independent of the impact of union security.Here theRespondent and the Union had agreed to a contract containingboth union-security and checkoff provisions.The contract not onlyrequired the employees to be union members but offered them theconvenience of paying membership dues effortlessly through wagedeductions which the Employer agreed to make.When executingthese checkoff authorizations, the employees can hardly have beenunmindful of the fact that they had to pay union dues. In thesecircumstances it would be unreasonable to infer that all employeeswho authorized the checkoff would have done so apart from theexistence of the union-security provision and the necessity of payingunion dues, or to infer that these same employees would, as a whole,wish to continue their checkoff authorizations even after the union-security provision was inoperative.Hence we conclude that whenthere has been an affirmative deauthorization vote, outstanding check-off authorizations originally executed while a union-security provisionis in effect become vulnerable to revocation regardless of their terms.The right of a majority of the employees to withdraw union-shopauthority would indeed be an empty one if individually they couldSeeMonsanto Chemical Company,147 NLRB 49.The Respondent in its brief states that its position in this proceeding is "passive"or "stand by." PENN CORK & CLOSURES, INC.415not thereafter cease paying union dues upon resigning from member-ship.Some employees may not avail themselves of this revocabilityfeature following union deauthorization, but the right to avail them-selves of it, which we here recognize, we believe is consistent with thecongressional purpose of Section 9(e) (1) not to impose a union-security agreement upon an unwilling majority, as well as with theBoard's well-established interpretation that deauthorization underSection 9 (e) (1) is immediately eff ective.6Accordingly, based on the record and stipulation now before us andfor the reasons stated, we find that by continuing to deduct unionmembership dues pursuant to checkoff authorizations executed duringthe existence of a union shop by individual employees who hadresigned from union membership and revoked their checkoff authoriza-tions, after a majority of the unit employees had voted to withdrawtheUnion's authority to require under its bargaining agreementmembership in the Union as a condition of employment, the Respond-ent has interfered with, restrained, and coerced its employees in theexerciseof the rights guaranteed them in Section 7 of the Act, inviolation of Section 8(a) (1) of the Act, and has rendered unlawfulassistance and support and contributed financial support to a labororganization, in violation of Section 8(a) (2) of the Act.IF. THE EFFECT OF THE UNFAIR LABOR PRACTICE ON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in connection with the operations described in section I,above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of the Act.The Board, upon the basis of the foregoing facts and the entirerecord, makes the following :CONCLUSIONS OF LAW1.Penn Cork & Closures, Inc., is engaged in commerce within themeaning of Section 2 (6) and (7) of the Act.a SeeGreat Atlantic&Pacific Tea Company(National Bakery Division),100 NLRB1494, 1497;Andor Company, Inc.,119 NLRB 925, 929;Monsanto Chemical Company,147NLRB 49, 51. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.District Lodge No. 15 of the International Association of Machin-ists,AFL-CIO, is a labor organization within the meaning of the Act.3.By continuing to deduct union membership dues pursuant tocheckoff authorizations executed by individual employees during theexistence of a union shop, after the employees had resigned fromunion membership following union deauthorization and had attemptedto revoke their checkoff authorizations, the Respondent has violatedSection 8(a) (1) and (2) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of the Act.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby orders thatthe Respondent, Penn Cork & Closures, Inc., Brooklyn, New York, itsofficers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Continuing to deduct union membership dues pursuant tocheckoff authorizations executed by individual employees during theexistence of a union shop, after an affirmative union deauthorizationvote has been held and said employees have resigned from unionmembership and have attempted to revoke their said checkoffauthorizations.(b) In any like or related manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed them bySection 7 of the Act.2.Take the following affirmative action designed to effectuate thepolicies of the Act.(a)Reimburse all present and former employees who signed check-off authorizations in October and November 1964, and, who, afterunion deauthorization, resigned from union membership on Feb-ruary 25, 1965, and attempted to revoke their dues checkoff authoriza-tions, for all sums improperly deducted from their wages in paymentof union dues since that date, together with interest thereon at therate of 6 percent per annum.(b)Post at its plant in Brooklyn, New York, copies of the attachednotice marked "Appendix." 7Copies of said notice, to be furnished7In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"a Decision and Order"the words "aDecree of the United States Court of Appeals,Enforcing an Order." PENN CORK & CLOSURES, INC.417by the Regional Director for Region 29, shall, after being duly signedby the Company's representative, be posted by the Company immedi-ately upon receipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Company to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 29, in writing, within10 days from the date of this Order, what steps have been taken tocomply herewith.MEMBER BROWN took no part in the consideration of the aboveDecision and Order.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL refund to all present and former employees whosigned checkoff authorizations in October and November 1964 andwho, following union deauthorization, resigned from unionmembership on February 25, 1965, and attempted to revoke theirdues checkoff authorizations, all sums improperly deducted fromtheir wages in payment of union dues since February 25, 1965,together with interest thereon at the rate of 6 percent per annum.WE WILL NOT continue to deduct union membership dues underthe foregoing circumstances, and will not in any like or relatedmanner interfere with, restrain, or coerce employees in the exerciseof rights guaranteed them by Section 7 of the Act.PENN CORK & CLOSURES, INC.,Emnployer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, Fourth Floor, 16 Court Street, Brooklyn, New York, TelephoneNo. 596-5386.